By the Court.

McDonald, J.
delivering the opinion.
The only question in this case is whether the attorney at law of a party can make the necessary affidavit to entitle him. *264to appeal under the act of 1842, Cobb 501, without paying costs or giving security. There is nothing in the statute authorizing it, and it must receive a strict construction. The words are quite liberal enough, without extending them to cases not provided for in the act. The Court below dismissed the appeal entered on such an affidavit, and we affirm his judgment.
Judgment affirmed.